              Case 1:20-cv-00332-LY Document 27 Filed 01/18/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

WILLIAM FARRINGTON,                                                No. 1:20-cv-00332-LY
                 Plaintiff,
        vs.                                                   JOINT STIPULATION OF
                                                            DISMISSAL WITH PREJUDICE
INFOWARS, LLC,
                 Defendant.



        Pursuant to Fed. R. of Civ. P. 41(a)(1)(A)(ii), the Parties hereby stipulate to the dismissal of
this action with prejudice, with each party to bear its own attorneys’ fees and costs.



        Dated: January 15, 2021.

        /s/ Marc J. Randazza________                        /s/ Craig Sanders_______________________
        Marc J. Randazza (pro hac vice)                     Craig B. Sanders
        Ronald D. Green (pro hac vice)                      BARSHAY SANDERS, PLLC
        RANDAZZA LEGAL GROUP, PLLC                          100 Garden City Plaza, 5th Floor
        2764 Lake Sahara Drive, Suite 109                   Garden City, NY 11530
        Las Vegas, NV 89117                                 Tel: (516) 203-7600
        Tel: 702-420-2001                                   CSanders@barshaysanders.com
        ecf@randazza.com                                    Attorneys for Plaintiff
        Bradley J. Reeves (TX Bar No. 24068266)             William Farrington
        REEVES LAW, PLLC
        702 Rio Grande Street, Suite 306
        Austin, TX 78701
        Attorneys for Defendant
        Infowars, LLC
